Per Curiam.
In the district court for Douglas county, Alice Brissey, plaintiff, procured a divorce from her husband, William A. Brissey, defendant, March 25, 1927, and also an order requiring him to pay her. $10 a week as alimony. When he was in default to the extent of $60 his wages were garnished for that amount and he filed in the divorce suit February 13, 1931, a petition to vacate the *874order for alimony on the ground of changed conditions. Plaintiff by answer to the petition challenged defendant’s asserted right to such relief. Upon a trial of the issues the district court found that, owing to changed conditions, defendant was entitled to be released from further payments of alimony, including the $60 for which his wages had been garnished, and entered a judgment accordingly, Plaintiff appealed.
Upon a trial de novo the conclusion is that changed conditions and equity required discontinuance of alimony from the date upon which defendant filed his petition to reform the original decree as to alimony, but that he should be required to pay the $60 for which he was then in arrears. As thus modified the judgment of the district court is affirmed.
Affirmed as modified.